Citation Nr: 1210382	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  07-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected left ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2005 to April 2005.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).


FINDING OF FACT

The competent evidence of the record shows that the Veteran's current back disorder is aggravated by her service-connected left ankle disorder.


CONCLUSION OF LAW

A back disorder is proximately due to the service-connected left ankle disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The Veteran is seeking entitlement to service connection for a back disorder, to include as secondary to her service-connected left ankle disorder.  Specifically, she contends that although she had a preexisting back condition prior to her military service, her back condition was aggravated as a result of injury to her left ankle and back sustained during basic military training.  She claims that she had persistent pain in her back and her left ankle ever since the in-service injury.

The Veteran's service personnel records reflect that she was medically discharged for fraudulent enlistment due to an undisclosed history of chronic back pain.  In a March 2005 Voluntary Medical Statement, the Veteran reported that in December 2004, she had strained her lower lumbar region at her civilian job.  She further reported that at that time, she had been prescribed a pain reliever and muscle relaxer, she underwent two months of physical therapy, and she was currently under the care of a chiropractor.

Private treatment records dated in September 2003 through February 2005 indicated complaints, diagnoses, and treatments for a back disorder.  Specifically, a September 2003 x-radiography (x-ray) of the Veteran's full spine revealed a "[p]osterior shift in Ferguson's L3 gravitational line [...] [a] [s]hallow left lower with right mid to lower thoracic spinal convexity [...] [and] an overall flattening of the cervical contour with slight tendency towards reversal of the lordosis from C3 through C6 with anterior carriage of the head and neck."  A December 2004 x-ray report noted the Veteran's history of injury and pain.  No significant lumbar abnormality was identified.  A February 2005 x-ray report noted a negative study for acute fracture, dislocation, bone, or joint pathology.  

Service treatment records dated in March 2005 through April 2005 indicated that the Veteran injured her ankle in service.  An April 2005 treatment record noted that the Veteran had been experiencing left foot pain and swelling for one week after she sustained a sprain upon rolling her ankle over a flashlight.  The assessment was left ankle sprain and history of back pain that existed prior to service.  

A March 2006 VA examination report noted that the Veteran had injured her left ankle while in the military.  The report further noted that "[t]here was pain and swelling and she also injured her back," and that the Veteran had chiropractic treatment.  Service connection for a left ankle disorder was granted by a June 2006 rating decision, effective January 1, 2005.

Various lay statements dated in April 2006 noted that the Veteran had been in good health prior to entering the military, but that since injuring her ankle, she had experienced regular back and ankle pain.

An April 2007 private treatment report noted the Veteran's persistent pain in the lateral aspect of the left ankle and low back pain with intermittent pain referred into the left leg down to the ankle and toes.  The report further noted the Veteran's report that she had injured her ankle while on active duty in boot camp, she had experienced persistent ankle pain since that time, and she had experienced persistent back pain which began the day following her ankle injury.  The report also noted that the Veteran had no previous ankle symptoms, but experienced the onset of back pain approximately four months prior to entering boot camp.  After a physical examination of her left ankle and back, the diagnoses were left ankle strain with residual peroneal tendonitis, and lumbar strain and L4 disc syndrome with intermittent left leg radiculopathy.

The Veteran was afforded a VA back examination in December 2009.  Following a review of the claims file, the diagnoses were chronic lumbar strain with limited motion, without any neurological deficiency; and normal left ankle, without any residual of trauma.  The VA examiner stated

I cannot give any opinion whether [the V]eteran's current back disorder was aggravated by her period of military service.  However, it is my opinion that the [V]eteran's current back disorder is not related to or aggravated by her other service-connected disorder; namely, service-connected left ankle condition.

A June 2010 VA magnetic resonance imaging (MRI) of the lumbar spine revealed small focal disc herniation at L1-L2 and mild spondylosis with degenerative disc disease at L4-L5 and L5-S1.

In July 2010, the December 2009 VA examiner reviewed the Veteran's claims file again.  The examiner opined that the Veteran's preexisting back disorder was not permanently aggravated by service.  In support of this opinion, the examiner stated that there was no documented record of a preexisting back disorder other than the Veteran's reported history.  The examiner further stated that other than the history given by the Veteran about back complaints following the injury which resulted in the ankle problem, there were no objective clinical findings to diagnose a specific back disorder and that the chronic back strain had not been documented in her service treatment records.

A March 2011 VA MRI of the lumbar spine revealed mild eccentric left paracentral protrusion of the disc at L1-L2 indenting the thecal sac without impinging the nerve root sleeves, and diffuse broad-based bulging of the disc at L4-L5 encroaching the lateral recesses and impinging the nerve root sleeves, particularly on the left.

In an October 2011 private treatment report, the Veteran's private podiatrist, A.B., D.P.M. P.C., stated that the Veteran was seen for evaluation of her left ankle and the relationship to low back pain.  The Veteran gave a history of the in-service left ankle inversion injury where her flashlight slipped out of pack under foot while she was running with pack on the back downhill.  She reported that she began to notice low back pain the following day and reported this to the infirmary; Dr. B. stated that this did not show in the Veteran's record.  Her back pain had become chronic and daily, stopping her from doing the things she liked to do.  The Veteran denied previous back pain prior to the injury in service but stated that she had seen chiropractor when growing up due to her mother's belief in holistic medicine and routine chiropractor visits "to stay adjusted."  The Veteran currently reported radicular pain in the left buttock into the left thigh when standing, sitting or walking for any length of time.  She denied previous low back problems as he was very physically active prior to the in-service incident.  The assessment was "[history of] left ankle sprain in 2005 with improper physical therapy following the injury, now leading to chronic ankle pain and instability."  It was noted that the MRI showed discogenic disease lumboscaral levels with radicular discomfort.  Dr. B. stated 

It is very likely that with chronic ankle pain on the left, that the [Veteran's] gait may change changing the levelness of the pelvis in the gait cycle thus putting a strain on the low back exacerbating existing low back pathology and subsequent pain.

Based on the totality of the evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's back disorder is secondary to her service-connected left ankle disorder.  38 U.S.C.A. § 5107(b).  The December 2009 VA examiner disassociated the Veteran's current back disorder and her service-connected left ankle disorder after finding normal left ankle without any residual of trauma.  However, the December 2009 examiner failed to provide a supporting rationale for the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, despite the examiner's finding of normal left ankle, the record includes a March 2006 VA examination revealing a diagnosis of chronic sprain of the left ankle with minor chip fracture of the anterior lateral part of the tibial tip.  

In contrast, Dr. A.B.'s October 2011 opinion relates the Veteran's current back disorder to her service-connected left ankle disorder.  Specifically, Dr. B. noted that the Veteran's chronic left ankle pain changed the levelness of the pelvis in the gait cycle thus putting a strain on the low back exacerbating existing low back pathology and subsequent pain.  The medical opinion was well-reasoned and based on a review of the Veteran's record, clinical examination of the Veteran and with the consideration of her lay statements.  To that effect, although not specifically stated, the treatment report reflected that the Veteran's medical records were reviewed, as they were specifically cited to by Dr. B. in the report.  The Board therefore attaches significant probative value to this medical opinion in this matter.

Accordingly, the Board finds that the evidence of record is at least in equipoise with regard to this claim.  Therefore, with application of the benefit of the doubt doctrine, service connection for a back disorder as secondary to service-connected left ankle disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back disorder secondary to service-connected left ankle disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


